MEMORANDUM **
LaVonne Allen Hodgson appeals pro se from a decision of the tax court sustaining the Commissioner of Internal Revenue’s collection action of federal income tax due for 1994. We have jurisdiction pursuant to 26 U.S.C. § 7482(a), and we affirm.
We review de novo the Tax Court’s conclusions of law and review for clear error findings of fact. Baizer v. Comm’r, 204 F.3d 1231, 1233-34 (9th Cir.2000). The tax court did not err in concluding that the appeals officer did not abuse his discretion by relying on Certificates of Assessments and Payments to determine the validity of the underlying assessment of tax deficiency, see Koff v. United States, 3 F.3d 1297, 1298 (9th Cir.1993) (per curiam), and that the requisite notices were made, see Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.